Citation Nr: 1341020	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied the Veteran's claim for service connection for bilateral hearing loss.  That decision also denied the Veteran's claim for service connection for tinnitus, but this was later granted upon readjudication.

The Board solicited an audiologist opinion from the Veterans Health Administration (VHA) regarding the Veteran's claim.  See 38 C.F.R. § 20.901.  The opinion was received in December 2013.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in-service while working in the engine room of a Navy vessel.  

2.  He has a current diagnosis of bilateral hearing loss.

3.  Affording the Veteran the benefit of the doubt, his current bilateral hearing loss disability was incurred in service.  







CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.


II. Merits of the Claim

The Veteran contends that his current hearing loss is attributable to his time spent in the Navy-specifically his time spent in the engine room of a submarine tender.  

Service connection will be granted if it is shown that the veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A recent edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2013).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found 


that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

The Veteran stated that he was exposed to acoustic trauma while working in the engine room of a Navy submarine tender.  The Board concedes this exposure, as the Veteran is both competent and credible to report his experiences in-service.  Furthermore, he is supported by his STRs, which contain reference to the Veteran working in the engine room of the same ship.

The Veteran's hearing acuity upon his August 1982 entrance examination was as follows (in decibels):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
10
10
10
15
20
30
Left
10
5
10
15
5
15

The examiner checked that the Veteran's ears were normal.  The Veteran self-reported on his report of medical history that he never had ear trouble or hearing loss.  Because no hearing loss was noted upon entrance to service, the Veteran is considered presumptively sound pursuant to § 3.304(b).

The Veteran was provided with a September 1982 reference audiogram while in service, which showed:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
10
0
10
15
30
25
Left
10
5
10
15
5
10



Two years later in September 1984, the Veteran underwent another audiogram.  The report notes he worked in the engine room.  His acuity was as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
15
15
5
10
15
35
Left
20
10
15
15
30
40

The Veteran's hearing acuity upon his September 1985 separation examination was as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
15
15
5
10
15
35
Left
20
10
15
15
30
40

The examiner reported that the Veteran's ears were normal.  Also contained in the Veteran's STRs is an undated Chronological Record of Medical Care, on which the Veteran denied ever having hearing trouble.  The STRs also contain record of the Veteran being issued hearing protection in March 1985.  

The Veteran was provided with a VA Compensation and Pension examination in December 2009.  There, the Veteran's hearing acuity was as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Right
15
15
25
60
70
42.5
Left
15
15
20
20
60
28.75

The Veteran also underwent the Maryland CNC speech discrimination test, scoring 100 percent recognition in the right ear and 98 percent in the left.  The Veteran was diagnosed with bilateral mild to moderately severe sensorineural hearing loss.  The Veteran reported to the examiner that he used ear protection while working in the engine room.  He denied any occupational noise exposure, while stating he did ride a motorcycle but wore ear plugs during this activity.

The examiner, based on review of the claims file, physical examination, and review of the Veteran's medical history, including his lay assertions as to his in-service noise exposure, concluded that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of an in-service acoustic trauma incurred while working in the engine room.  The examiner's reasoning was that the Veteran wore hearing protection during the military and his entrance and separation audiograms did not indicate disabling change in bilateral hearing during service.  The examiner noted that the Veteran did have a "slight threshold shift" in his left ear upon separation, but the current level of loss was not present at that time.  

In the Veteran's Notice of Disagreement to his denial of service connection, his representative cited a 2005 National Academies of Science Institute of Medicine report which he claims concluded "the military has not provided hearing examinations sufficient to assess noise-induced hearing loss."  Later, in the Veteran's appeal to the Board, the Veteran's representative stated that the examiner did not give weight to the Veteran's account to in-service exposure or his assertions that he began noticing hearing problems in-service and continued to experience those problems since discharge.  

In the solicited December 2013 VHA opinion, the audiologist noted the Veteran's in-service noise exposure, the in-service threshold shift in his hearing acuity numbers, his in-service complaint of tinnitus, his denial of occupational noise exposure, and the diagnosis of high frequency sensorineural hearing loss made at the December 2009 VA examination.  It was that audiologist's opinion that based on all of the evidence of record, the Veteran's current hearing loss is at least as likely as not due to noise exposure and/or acoustic trauma during military service. 

After consideration of all of the evidence, including the Veteran's lay statements regarding the onset of his hearing loss and both the negative VA and positive VHA opinions, the Board concludes that the evidence is at least in a state of equipoise as to whether his current bilateral hearing loss is incurred in-service.  Accordingly, 


applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


